Lobing, J.
When a trustee, even if he is authorized to do so, borrows money in behalf of his trust and gives a note as trustee, the note is his individual note, Fiske v. Eldridge, 12 Gray, 474, Towne v. Rice, 122 Mass. 67, Plimpton v. Goodell, 126 Mass. 119, and he has a remedy over- against the trust estate of which the note holder can avail himself. In the case at bar the fact that the note in question was signed “ Estate of William R. Clark, by William R. Clark, Jr., Trustee,” does not change this result; the note was the note of Clark. He had no *514authority to borrow money and so the plaintiff has no remedy over. Tuttle v. First National Bank of Greenfield, 187 Mass. 533 In this case the money lent by the plaintiff was lent to the trustee and became his money. The case differs in that respect from Newell v. Hadley, 206 Mass. 335. If the plaintiff has any remedy over against the trust estate it is through the plaintiff’s right to stand in the trustee’s shoes. But it is not shown that as between the trustee and the trust anything is due to .the trustee.

Exceptions overruled.